Citation Nr: 0100124	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for venous 
insufficiency (claimed as vascular leg pain).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969 and from September 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
that denied service connection for hypertension and a January 
1999 rating determination which denied service connection for 
venous insufficiency (claimed as vascular leg pain).  These 
rating determinations were made by the Houston Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that during the course of this appeal, the 
RO, in a January 1999 rating determination, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability evaluation.  In August 1999, 
the veteran requested an increased evaluation for his PTSD.  
In November 1999, the veteran requested a total disability 
evaluation based upon individual employability due to 
service-connected disabilities.  In a May 2000 rating 
determination, the RO increased the veteran's disability 
evaluation for his PTSF from 30 to 100 percent, effective the 
date of his August 1999 request for an increased evaluation.  
The veteran has continued to request a total disability 
evaluation based upon individual unemployability.  The Board 
is cognizant that the assignment of the 100 percent schedular 
evaluation for PTSD could render moot the request for a total 
disability evaluation based upon individual unemployability.  
VAOPGCPREC 6-99 (1999).  However, it is unclear whether the 
veteran is seeking entitlement to a total rating for the 
period prior to the effective date of the 100 percent 
evaluation.  In any event, the RO has not yet adjudicated 
this claim, and the matter is referred to the RO for 
appropriate action.  


REMAND

The Board notes that during the course of this appeal, the 
veteran forwarded documentation that he had been awarded 
disability benefits from the Social Security Administration 
(SSA).  A review of the decision demonstrates that the award 
was based on several disabilities, including severe 
impairment from hypertension and peripheral vascular disease.  
The treatment records/examinations upon which this award was 
based are not of record.  The Board is of the opinion that 
these records could be relevant to the veteran's claims, and 
that any medical records or documents pertaining to the SSA 
determination should be obtained and associated with the 
claims folder.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for hypertension or a venous 
insufficiency/leg disability.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should contact the Social 
Security Administration and request a 
copy of the December 1999 decision on the 
merits and copies of any medical records 
reviewed in reaching the determination. 

4.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

5.  The RO should arrange for an 
appropriate medical examination to 
determine the etiology of any current 
venous insufficiency or hypertension.  

The examiner should review the claims 
file, including this remand, prior to 
completion of the examination report, and 
the examination report should be 
annotated in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any current 
hypertension or venous insufficiency is 
related to any incident of service 
origin.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hypertension and 
venous insufficiency with consideration 
of recently enacted legislation.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



